DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 104 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 104 recites that the width of the fluidic channel is at most 20 nm, however, the specification makes no mention of a width being less than 20 nm. The specification only discusses that the channel is at least 1-10 nm in increments of 1, but makes no mention of a maximum width.
Claim 104 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 104 recites that the height of the fluidic channel is at most 20 nm, however, the specification makes no mention of a height at all in regards to the fluidic channel dimensions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 95, 99-103 and 105-111 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2005/0202444, hereinafter Zhu.
Regarding claim 95, Zhu teaches a system for molecular analysis (figure 1), comprising: a fluidic channel (item 4) configured to receive a sample comprising at least one molecule (paragraph [0025]), wherein the fluidic channel includes a first electrode (item 6) and a second electrode (item 6), wherein the first electrode is separated from the second electrode by a gap (figure 1), which gap is dimensioned to permit the sample to pass through the gap (paragraph [0025]); an electron source (item 10) configured to emit electrons with a central kinetic energy and a kinetic energy distribution having a full width at half maximum (FWHM) of no greater than 1 electron Volt (eV) (intended use MPEP § 2114 (II) of the electron source), wherein the electron source is electrically coupled to the first electrode (figure 1); a current sensor (item 18) electrically coupled to the second electrode (figure 1) and configured to detect electric current passing from the first electrode to the second electrode (paragraph [0025]); and a controller (item 29) coupled to the electron source and the current sensor (figure 1), wherein the controller is configured to: (i) direct the electron source to emit the electrons to the first electrode and the gap upon flow of the sample through the gap (paragraphs [0030] and [0039]), and (ii) use the current sensor to detect an electric current directed from the first electrode to the second electrode (paragraph [0039]), wherein when the at least one molecule passes through the gap (paragraph [0025]), an electric current flows from the first electrode to the second electrodes and is detected by the current sensor, indicating a presence of the at least one molecule (paragraphs [0025] and [0039]).
Regarding claim 99, Zhu teaches wherein the controller is configured to bias the first electrode by a first electric potential and to bias the second electrode by a second electric potential (paragraphs [0025] and [0039]).
Regarding claim 100, while Zhu does not address that the first and second electric potentials determine the central kinetic energy of the emitted electrons, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, Zhu discloses applying first and second electric potentials. Absent persuasive evidence that the first and second electric potentials are different, the prior art is considered to have the same properties with respect to central kinetic energy as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 101, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the electrons emitted by the electron source have a FWHM of no greater than 0.1 eV. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 102, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the electrons emitted by the electron source have a central energy that corresponds to a highest occupied molecular orbital (HOMO) to lowest unoccupied molecular orbital (LUMO) transition energy of the at least one molecule or the portion of the at least one molecule. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 103, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the electrons emitted by the electron source have a central energy that corresponds to a HOMO to LUMO transition energy of a nucleoside, nucleotide, nucleoside pair, or nucleotide pair of the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 105, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the current sensors detect a nucleoside, nucleotide, nucleoside pair, or nucleotide pair of only a single type. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 106, Zhu teaches wherein the current sensor comprises a plurality of current sub-sensors (items 6a-6d).
Regarding claim 107, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having each sub-sensor detect a nucleoside, nucleotide, nucleoside pair, or nucleotide pair of only a single type. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 108, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having each sub-sensor detect a methylated nucleoside, methylated nucleotide, methylated nucleoside pair, or methylated nucleotide pair of a single type. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 109, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the current sensors detect nucleosides, nucleotides, nucleoside pairs, or nucleotide pairs of a plurality of types, which plurality is less than all types of nucleosides, nucleotides, nucleoside pairs, or nucleotide pairs. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 110, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Zhu and the apparatus of Zhu is capable of having the current sensors detect methylated nucleosides, methylated nucleotides, methylated nucleoside pairs, or methylated nucleotide pairs of a plurality of types, which plurality is less than all types of methylated nucleotides, methylated nucleoside pairs, or methylated nucleotide pairs. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zhu (see MPEP §2114).
Regarding claim 111, Zhu teaches further comprising a positive electrophoresis electrode (item 32) located at a first position along a length of the channel (figure 2) and a negative electrophoresis electrode (item 32) located at a second position along the length of the channel (figure 2), the positive and negative electrophoresis electrodes configured to advance the sample along all or a part of the length of the channel by electrophoresis (paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 96-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of United States Application Publication No. 2005/0186629, hereinafter Barth and United States Application Publication No. 2004/0144658, hereinafter Flory.
Regarding claim 96, Zhu teaches all limitations of claim 95; however, Zhu fails to teach the electron source comprises a quantum tunneling filter structure.
Barth teaches a nanopore device which identifies a nucleic acid as it passes through the nanopore which utilizes resonant tunneling with one or more quantum well states.
Flory teaches the use of resonant tunneling with a quantum well allows for when the energy matches the internal energy level of the quantum well, the resonant tunneling will occur (Flory, paragraph [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a multi-quantum well, of Barth, to the device of Zhu because it would allow for when the energy matches the internal energy level of the quantum well, resonant tunneling will occur (Flory, paragraph [0055]).
Regarding claim 97, modified Zhu teaches wherein the quantum tunneling filter structure comprises a quantum well (see supra).
Regarding claim 98, modified Zhu teaches wherein the quantum tunneling filter structure comprises a multi-quantum well (see supra).

Claim 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of United States Application Publication No. 2004/0146430, hereinafter Dugas.
Regarding claim 104, Zhu is silent with regards to specific width and height of the fluidic channel, therefore, it would have been necessary and thus obvious to look to the prior art for conventional width and height for the fluidic channel. Dugas provides this conventional teaching showing that it is known in the art to use a channel diameter (width) of 1-5 nm to sequence DNA (paragraph [0043]) with a thickness (height) of 2-4 times larger than the channel diameter. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the width and the height less than 20 nm motivated by the expectation of successfully practicing the invention of Dugas. 

Claims 112-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu.
Regarding claim 112, Zhu teaches a method for molecular analysis (figure 1), comprising: (a) activating a system comprising (i) a fluidic channel (item 4) configured to receive a sample comprising at least one molecule (paragraph [0025]), wherein the fluidic channel includes a first electrode (item 6) and a second electrode (item 6), wherein the first electrode is separated from the second electrode by a gap (figure 1), which gap is dimensioned to permit the sample to pass through the gap (paragraph [0025]); (ii) an electron source (item 10) configured to emit electrons (paragraph [0025]), wherein the electron source is electrically coupled to the first electrode (figure 1); and (iii) a current sensor (item 18) electrically coupled to the second electrode (figure 1) and configured to detect electric current passing from the first electrode to the second electrode (paragraph [0025]); (b) directing the electron source to emit the electrons to the first electrode and the gap upon flow of the sample through the gap (paragraph [0030]); and (c) using the current sensor (item 18) to detect an electric current directed from the first electrode to the second electrode (paragraph [0039]), wherein when the at least one molecule passes through the gap (paragraph [0025]), an electric current flows from the first electrode to the second electrodes and is detected by the current sensor, indicating a presence of the at least one molecule (paragraph [0025]).
Zhu fails to specifically teach that the electron source is configured to emit electrons with a central kinetic energy and a kinetic energy distribution having a full width at half maximum (FWHM) of no greater than 1 electron Volt (eV).
Zhu further teaches that the tunneling bias voltage is varied so that the molecule within the channel can be identified (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum central kinetic energy and a kinetic energy distribution to have a full width at half maximum (FWHM) of no greater than 1 electron Volt (eV) which would allow for the molecule within the channel to be identified (paragraph [0009]) (MPEP § 2144.05 (II)).  
Regarding claim 113, Zhu teaches wherein the system further comprises a positive electrophoresis electrode (item 32) located at a first position along a length of the channel (figure 2) and a negative electrophoresis electrode (item 32) located at a second position along the length of the channel (figure 2), the positive and negative electrophoresis electrodes configured to advance the sample along all or a part of the length of the channel by electrophoresis (paragraph [0028]).
Regarding claim 114, Zhu teaches further comprising advancing the sample along all or a part of the length of the channel by electrophoresis (paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796